J-S14029-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

TAMARA CATHERINE SANTARELLI

                            Appellant                  No. 902 MDA 2015


                   Appeal from the PCRA Order April 22, 2015
             In the Court of Common Pleas of Susquehanna County
              Criminal Division at No(s): CP-58-CR-0000583-2009
                                          CP-58-CR-0000584-2009



BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, J.                              FILED APRIL 15, 2016

        Appellant, Tamara Catherine Santarelli, appeals from the order

entered April 22, 2015, in the Court of Common Pleas of Susquehanna

County, which denied as untimely her petition filed pursuant to the Post

Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546. We affirm.

        On January 7, 2011, Appellant entered negotiated nolo contendere

pleas at docket number CP-58-CR-000583-2009 to one count of arson, 18

Pa.C.S.A. § 3301(d)(2) and at number CP-58-CR-0000584-2009 to one

count of Recklessly Endangering Another Person, 18 Pa.C.S.A. § 2705. On

February 25, 2011, the trial court sentenced Appellant at number 583 of
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S14029-16



2009 to 7 years’ probation.    At number 584 of 2009 the court imposed a

concurrent term of two years’ probation. Appellant filed a post-sentence

motion, which the trial court denied. Appellant did not file a direct appeal.

      On July 18, 2012, a bench warrant was issued for Appellant in

connection with a violation of her supervised probation. Following a

probation violation hearing on October 30, 2013, the lower court revoked

Appellant’s probation. The court resentenced Appellant at number 583 of

2009 to a term of incarceration of nine months to seven years, to run

consecutive to a federal sentence she is currently serving. At number 584 of

2009, the court resentenced Appellant to a term of three months to two

years of incarceration, to run consecutive to the federal sentence, but

concurrent with the sentence imposed at number 583 of 2009. Appellant did

not file a direct appeal.

      On November 4, 2014, Appellant filed a pro se PCRA petition and the

PCRA court appointed counsel. Appointed counsel subsequently filed a

Turner/Finley      no-merit    letter    and   requested   to    withdraw       his

representation. The PCRA court subsequently granted counsel permission to

withdraw and dismissed the PCRA petition as untimely. This pro se appeal

followed.

      The timeliness of a PCRA petition is a jurisdictional requisite. See

Commonwealth v. Hackett, 956 A.2d 978, 983 (Pa. 2008). A PCRA

petition must be filed within one year of the date the underlying judgment

becomes final. See 42 Pa.C.S.A. § 9545(b)(1). A judgment is deemed final

                                        -2-
J-S14029-16



at the conclusion of direct review or at the expiration of time for seeking

review. See 42 Pa.C.S.A. § 9545(b)(3). The three statutory exceptions to

the PCRA’s timeliness provisions allow for very limited circumstances under

which the late filing of a petition will be excused. See 42 Pa.C.S.A. §

9545(b)(1). A petitioner asserting a timeliness exception must file a petition

within 60 days of the date the claim could have been presented. See 42

Pa.C.S.A. § 9545(b)(2).

       Appellant’s judgment of sentence became final on March 28, 2011,1

thirty days following the imposition of sentence when the time for filing a

direct appeal expired. See Pa.R.A.P. 903. Thus, Appellant’s petition filed

November 4, 2014, is patently untimely. Appellant has not asserted that her

petition falls within any of the timeliness exceptions provided in the PCRA. 2

See 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).



____________________________________________


1
 Appellant’s judgment of sentence actually became final on March 27, 2011.
However, that day was a Saturday, so the period would be extended to
Monday, March 28. See 1 Pa.C.S.A. § 1908.
2
  Although Appellant raises allegations of governmental interference in her
appellate brief, she does not do so in the context of the PCRA timeliness
exceptions. Moreover, we observe that Appellant did not assert this or any
other timeliness exceptions in her PCRA petition. It is well settled that the
“[f]ailure to state … a ground [for relief] in the [PCRA] petition shall preclude
the defendant from raising that ground in any proceeding for post-conviction
collateral relief.” Pa.R.Crim.P. 902(B). See also Commonwealth v. Elliott,
80 A.3d 415, 430 (Pa. 2013).




                                           -3-
J-S14029-16



       Appellant does not claim that the revocation of her probation “reset

the clock” for the purpose of calculating the timeliness of her petition. Such

a claim would nonetheless not merit relief. “Probation revocation does not

materially alter the underlying conviction such that the period available for

collateral review must be restarted.” Commonwealth v. Anderson, 788

A.2d 1019, 1021 (Pa. Super. 2001). “[T]he time for seeking PCRA relief

following the revocation of probation and the imposition of a new sentence

runs for one year from the conclusion of direct review of that new sentencing

order, but only as to the issues of the validity of the revocation proceedings

and the legality of the new sentence.” Id. at 1022 (emphasis in original;

citation omitted).

       Appellant’s November 4, 2014 PCRA petition concerns only counsel’s

effectiveness regarding the January 7, 2011 plea negotiation and the

resulting sentences. Appellant does not raise any issues involving the

October 30, 2013 resentencing.3 Accordingly, to the extent Appellant’s PCRA

petition challenges the February 25, 2011 judgments of sentence, it is

untimely. We therefore affirm the order dismissing Appellant’s petition.

       Order affirmed.



____________________________________________


3
  Appellant fleetingly asserts in her brief that counsel was ineffective for
failing to file a direct appeal following the revocation of her probation. As
Appellant did not raise this issue in her PCRA petition, however, it is waived.
See Pa.R.Crim.P. 902(B).



                                           -4-
J-S14029-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2016




                          -5-